Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 5/17/2021 have been fully considered but they are not persuasive. 
Examiner respectfully disagrees with Applicants argument that “Also, according to Paragraphs [0150] and [0160] of Chae, the UE only forms the communication link with a communication device corresponding to a beam direction having the load (e.g. the CBR) below a preset restriction value. In other words, Chae only discloses a method where the UE forms the communication link with a communication device corresponding to a beam direction among multiple beam directions, and where the UE does not consider a sensing result of any other direction or beam” because Chae discloses that the UE does not select (i.e., does not attempt to access) a gNB 
located in a beam direction in which the load is equal to or higher than the 
preset restriction value ([0154]; [0160]; [0161]). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-11, 14-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chae et al. US 2020/0015298.
Claim 1:
Chae et al. discloses a method for a UE (User Equipment) to perform sidelink transmission, comprising: 
the UE performs sensing on a second direction or beam (the UE may acquire load information regarding a load measured for each beam direction; Chae et al.; [0149]; [0150]); and
the UE performs a sidelink transmission on a resource on a first direction or beam, wherein the resource is selected based on at least sensing result of the second direction or beam which has a different direction than the first direction or beam (upon performing access, the UE may preferentially select a gNB 
having a load for the beam direction lower than a preset restriction value.  In 
addition, the UE does not select (i.e., does not attempt to access) a gNB 
located in a beam direction in which the load is equal to or higher than the 
preset restriction value; [0154]; [0160]; [0161] and a UE selects a resource unit corresponding to a specific resource from a resource pool corresponding to a set of resources and the UE transmits a D2D signal using the selected resource unit [0100]).
Claim 2:
Chae et al. discloses the UE performs sensing on the first direction or beam; and the UE performs the sidelink transmission on the resource on the first direction or beam, wherein the resource is selected based on at least sensing result of the second 
Claim 3:
Chae et al. discloses a relative angular difference between the second direction or beam and the first direction or beam is at least larger than X degrees, wherein X is any of 30, 60, 90, 120, or 150 (Chae et al. Fig. 12 illustrates angular difference between a beam of the Cell A and a beam of the cell B for UE4 is approximately 90 degrees).
Claim 6:
Chae et al. discloses resource selection based on the sensing result of the second direction or beam means that the UE performs energy sensing on the second direction or beam (Chae et al.; [0154]; [0160]; [0161]; [0100]) to derive a metric (load) for each candidate resource respectively, and the UE performs time and/or frequency resource selection (a resource unit; [0100]) with selecting the candidate resources with a smaller metric (selects resource on resource pool with smaller load; [0160]; [0161]).
Claim 7:
Chae et al. discloses resource selection based on the sensing result of the second direction or beam means that the UE receives a transmission on the second direction or beam (Chae et al.; [0154]; [0160]; [0161]; [0100]), and the UE performs time and/or frequency resource selection (a resource unit; [0100]) with excluding one or more time and/or frequency resources associated with the received transmission (selects resource on resource pool with smaller load; [0160]; [0161]).
Claim 8:

Claim 9:
Chae et al. discloses resource selection based on the sensing result of the first direction or beam means that the UE receives a transmission on the first direction or beam (Chae et al.; [0139]), and the UE performs time and/or frequency resource selection (a resource unit; [0100]) with excluding one or more resources associated with the received transmission (selects resource on resource pool with smaller load; [0141]; [0160]; [0161], where the selected resource is after (later in time) the measured transmission described in [0139]).
Claim 10:
Chae et al. discloses the UE does not perform energy sensing on the first direction or beam to derive metric (the load information is received directly from the network; Chae et al.; [0132]; [0133]) for each candidate resource respectively of transmission resource on the first direction or beam (Chae et al.; [0157]).
Claim 11:
Chae et al. discloses a method of a UE (User Equipment) to perform sidelink transmission, comprising: 

wherein the UE performs energy sensing on the second direction or beam to derive a metric for each candidate resource, and the UE performs time and/or frequency resource selection with selecting the candidate resources with a smaller metric; and
the UE performs a sidelink transmission on the resource on the first direction or beam (upon performing access, the UE may preferentially select a gNB having a load for the beam direction lower than a preset restriction value.  In addition, the UE does not select (i.e., does not attempt to access) a gNB located in a beam direction in which the load is equal to or higher than the preset restriction value; [0154]; [0160]; [0161] and a UE selects a resource unit corresponding to a specific resource from a resource pool corresponding to a set of resources and the UE transmits a D2D signal using the selected resource unit [0100]).
Claim 14:

Claim 15:
Chae et al. discloses the UE does not perform energy sensing on the first direction or beam to derive metric (the load information is received directly from the network; Chae et al.; [0132]; [0133]) for each candidate resource respectively of transmission resource on the first direction or beam (Chae et al.; [0157]).
Claim 16:
Chae et al. discloses a method of a UE (User Equipment), comprising:
the UE performs sensing on multiple directions or beams and acquires respective sensing results of the multiple directions or beams; and
the UE performs a sidelink transmission on a resource (a resource unit; Chae et al. ; [0100]) on a first direction or beam, wherein the resource is selected based on weighted (P(a,i)-c*L(a,i)*1(L(a,i)>T); Chae et al.; [0136]; [0139]) sensing results of the multiple directions or beams which have a different direction than the first direction or beam (upon performing access, the UE may preferentially select a gNB having a load for the beam direction lower than a preset restriction value.  In addition, the UE does not select (i.e., does not attempt to access) a gNB located in a beam direction in which the load is equal to or higher than the preset restriction value; [0154]; [0160]; [0161] and a 
Claim 17:
Chae et al. discloses the UE selects the resource (a resource unit; Chae et al.; [0100]) based on a directional result for the first direction or beam, wherein the directional result is derived from weighting (P(a,i)-c*L(a,i)*1(L(a,i)>T); [0136]; [0139]) the sensing results of the multiple directions or beams which have a different direction than the first direction or beam (Chae et al.; [0154]; [0160]; [0161]).
Claim 19:
Chae et al. discloses the UE performs sensing on the multiple directions or beams means that the UE generates multiple receiving beams comprising the multiple directions respectively and the UE performs the sensing via the multiple receiving beams, wherein different receiving beams comprise different directions (Chae et al.; [0154]; [0160]; [0161]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. US 2020/0015298 in view of Yoshino et al. US 2002/0115474.

Furthermore, Chae et al. discloses regarding claim 20, the weighting for the sensing results of another direction of the first direction or beam is larger than the weighting for the sensing results of other directions or beams, except the first direction or beam (Chae et al.; [0139]; [0141]).
Chae et al. fails to teach regarding claim 20, the opposite direction of the first direction or beam.
Chae et al. fails to teach regarding claims 4 and 12, the second direction or beam comprises the opposite direction of the first direction or beam.
	However, Yoshino et al. discloses that the radio wave beam radiated to the direction of 30 degrees from the base station 200 becomes interference wave for communication using the radio wave beam to the direction of 210 degrees (opposite direction) from the adjacent base station 201. (Yoshino et al.; Fig. 6; [0080])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a configuration where the UE is located between the base stations such that measurements are in opposite directions in the system taught by Chae et al. in order to allow network coverage in the system.

Claims 5, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. US 2020/0015298 in view of Thomas US 6,697,642.
Chae et al. discloses the claimed invention as to claims 1, 11 and 16 above.
Chae et al. fails to teach, but Thomas discloses regarding claims 5 and 13, an angular width of sensing region on the second direction is the same or wider than an 
Chae et al. fails to teach, but Thomas discloses regarding claim 18, the UE performs sensing on the multiple directions or beams means that the UE performs omni-directional reception or sensing and then performs digital computing on the reception or sensing result to generate the sensing result on or toward the multiple directions or beams, wherein the sensing results of different directions or beams are derived from different digital computing (Thomas; column 10, line 31-column 11, line 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform direction search starting with omni-directional antenna path divided into respective half-plane directions to determine in which half-plane the greatest RSSI is received, and to divide that half-plane into suitable sectors, for example 90 degree sectors or 60 degree sectors (angular width of sensing region on the first and second direction), for the configuration of beams in the system of Chae et al. as taught by Thomas in order to optimize antenna beam directions. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Skripnikov whose telephone number is (571)270-1958.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on (571)270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416